Title: To George Washington from Udny Hay, 12 January 1781
From: Hay, Udny
To: Washington, George


                        
                            Sir
                            Poughkeepsie 12th Jan. 1781
                        
                        I take the liberty to acquaint your Excellency that should the weather continue moderate till you receive
                            this it is altogether probable that boats will be able to go to two of the Landings where there is at least two hundred
                            barrells of flour lying, and beg you will be pleased to give orders that they be dispatched, and desired to call upon me
                            at this place. I have the honour to be with the greatest respect Your Excellencys most obedient & very humble Sert
                        
                            Udny Hay
                        
                        
                            This moment four boats have arrived.
                        

                    